                IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION


SOUTH ARKANSAS DEVELOPMENTAL CENTER
FOR CHILDREN AND FAMILIES, INC., ET AL.                                    PLAINTIFFS

VS.                             Case No. 4:19CV00417 SWW

CINDY GILLESPIE,
in her official capacity as Director of the
Arkansas Department of Human Services, et al.                               DEFENDANTS

                                            ORDER

       The Clerk is directed to reassign the above styled case, currently assigned to the docket of

Judge Susan Webber Wright, due to her senior status.

       IT IS SO ORDERED this 20th day of June 2019.



                                             AT THE DIRECTION OF THE COURT
                                             JAMES W. McCORMACK, CLERK

                                             BY: Heather Clark
                                                 Courtroom Deputy to
                                                 U.S. District Judge Susan Webber Wright
